*735MEMORANDUM **
Vincent Hall, a California state prisoner, appeals the district court’s dismissal of his civil rights action against prison officials for failure to exhaust administrative remedies. We affirm.
The Prison Litigation Reform Act (PLRA), 42 U.S.C. § 1997e(a), provides that “[n]o action shall be brought with respect to prison conditions under section 1983 ..., or any other Federal law, by a prisoner ... until such administrative remedies as are available are exhausted.” When Hall filed his complaint, however, we did not require exhaustion if the prisoner sought only money damages. See Rumbles v. Hill, 182 F.3d 1064, 1069 (9th Cir.1999). That interpretation of the PLRA was subsequently abrogated by Booth v. Churner, 532 U.S. 731, 734, 121 S.Ct. 1819, 149 L.Ed.2d 958 (2001) (holding that administrative remedies must be exhausted even when plaintiff seeks only monetary relief and the inmate grievance procedure offers no such relief). The Supreme Court’s decision applies retroactively to pending cases. See Harper v. Virginia Dept. of Taxation, 509 U.S. 86, 96, 113 S.Ct. 2510, 125 L.Ed.2d 74 (1993); United States v. Newman, 203 F.3d 700, 701-02 (9th Cir.2000). Accordingly, we affirm the district court’s dismissal without prejudice.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.